                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION




ELISA MARIE DEMBINSKY,

                     Plaintiff,
                                                                        Case No. 18-10532
v.
                                                                      HON. AVERN COHN
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
____________________________________/


        ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 21)
                                 AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (Doc. 20)
                                 AND
      DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT (Doc. 18)
                                 AND
                           DISMISSING CASE

                                             I.

       This is a social security case. Plaintiff Elisa Marie Demobinsky appeals from the

final determination of the Commissioner of Social Security (Commissioner) that she is

not disabled and therefore not entitled to disability insurance benefits. The matter was

referred to a magistrate judge for all pretrial proceedings. Plaintiff and the

Commissioner filed cross motions for summary judgment. See Docs. 18, 20.

       On August 1, 2019, the magistrate judge issued a report and recommendation

(MJRR) recommending that the Commissioner’s motion be granted, that plaintiff’s
motion be denied, and the case be dismissed. (Doc. 21).1

                                            II.

      Neither party has filed objections to the MJRR and the time for filing objections

has passed. The failure to file objections to the report and recommendation waives any

further right to appeal. Smith v. Detroit Federation of Teachers Local 231, 829 F.2d

1370, 1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge's

report releases the Court from its duty to independently review the motions. Thomas v.

Arn, 474 U.S. 140, 149 (1985). The Court has reviewed the MJRR and agrees with the

magistrate judge’s recommendations.

      Accordingly, the findings and conclusions of the magistrate judge are ADOPTED

as the findings and conclusions of the Court. The Commissioner’s motion for summary

judgment is GRANTED. Plaintiff’s motion for summary judgment is DENIED. This case

is DISMISSED.

      SO ORDERED.



                                                  S/Avern Cohn
                                                  AVERN COHN
      Dated: 9/10/2019                            UNITED STATES DISTRICT JUDGE
              Detroit, Michigan




      1
      The magistrate judge also recommends that plaintiff’s motion for summary
judgment at Doc. 17 be stricken as improvidently filed.


                                            2
